





Amendment Agreement


This Amendment Agreement (“Amendment”) is made effective as of the 6th day of
July, 2016 (the “Effective Date”) by and between LivaNova Switzerland S.A., with
offices at World Trade Center Lausanne, Avenue Gratte-Paille 2, CP 476, CH-1000
Lausanne 30 Grey (“Company”) and Jacques Gutedel, Gurnmenweg 4, Rurnisberg 4539,
Switzerland (“Employee”).


Whereas, Employee and the Company made an Employment Agreement effective as of
March 1, 2009 (as amended from time to time, the “Employment Agreement”);


Whereas, Employee and the Company made a letter agreement styled, “Change in
Control Severance Payment,” (the “Severance Agreement”) effective as of February
26, 2015; and


Whereas, Employee and the Company now desire to amend the Employment Agreement
and the Severance Agreement on the terms hereafter set forth;


Now, therefore, for a good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Employee and the Company agree as
follows.


1.Section 2.1 of the Employment Agreement is amended to state that Employee
shall be employed and appointed by the Company as President, Europe, Canada &
Australia, reporting to the Company’s Chief Operating Officer.


2.Section 4.1 of the Employment Agreement is amended to state that Employee’s
Base Salary shall be CHF 500,000.


3.Section 4.2 of the Employment Agreement is amended to state that Employee’s
Variable Bonus shall be 75% of his Base Salary.


4.The Company agrees to pay Employee a total of CHF 1,500,400 (the “Severance
Payment”), as follows:
a.
CHF 400,000 on July 1, 2018;

b.
CHF 500,000 on July 1, 2019; and

c.
CHF 600,400 on July 1, 2020;

To be eligible to receive the foregoing amounts, the Employee must continue to
be employed on the specified dates; provided that if the Company terminates the
Employee without Good Cause at any time prior to July 1, 2020, any portion of
the Severance Payment not already paid will become due and payable within 30
days. As used in this Section 4, “Good Cause” means Employee’s conviction of a
felony or Employee’s willful or grossly negligent fraud, dishonesty,
misappropriation, or neglect of duties, exclusively.


In addition, if Employee’s responsibilities are materially diminished within the
two-year period following a Change of Control, any portion of the Severance
Payment not already paid will become due and payable within 30 days. As used in
this Section 4, “Change of Control” means the sale of all or substantially all
the assets of the Company; any merger, consolidation or acquisition of the
Company with, by or into an unaffiliated corporation, entity or person; or any
change in the ownership of more than fifty percent (50%) of the voting capital
stock of the Company in one or more related transactions.


The Severance Payment shall be payable without setoff, counterclaim or any
deduction whatsoever; provided that the Company may set off a claim that is
recognized by the Employee.


5.Employee and the Company agree that the Severance Agreement is terminated as
of the Effective Date.







--------------------------------------------------------------------------------





6.This Amendment shall be governed by, interpreted and construed in accordance
with the applicable laws of Switzerland. The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of the courts of Switzerland in any action
or proceeding to enforce this Amendment or arising out of or relating to this
Amendment and irrevocably waive any objection to such proceedings on the grounds
of an inconvenient forum.






Place, Date                        Place, Date










LivaNova Switzerland S.A.                Employee





